Citation Nr: 1755168	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-10 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and L.L. 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to March 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2017, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 

FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was originally denied by a March 2005 rating decision; the Veteran was notified of this decision and of his  appellate rights in an April 2005 letter; he did not perfect a timely appeal with respect to the March 2005 denial of service connection for an acquired psychiatric disorder and no pertinent exception to finality applies. 

2.  An April 2008 rating decision reopened and denied the Veteran's claim for service connection for a psychiatric disorder; the Veteran was notified of this decision and of his appellate rights in an April 2008 letter; he did not perfect a timely appeal with respect to the April 2008 denial of service connection for an acquired psychiatric disorder and no pertinent exception to finality applies.

3.  An August 2009 rating decision found that new and material evidence had not been received to reopen a claim for service connection for a psychiatric disorder; the Veteran was notified of this decision and of his appellate rights in an August 2009 letter; he did not perfect a timely appeal with respect to the August 2009 determination that that new and material evidence had not been received to reopen a claim for service connection for a psychiatric disorder, and no pertinent exception to finality applies.

CONCLUSIONS OF LAW

1.  The March 2005, April 2008, and August 2009 decisions are final; the August 2009 rating decision is the most recent final decision addressing the claim for service connection for an acquired psychiatric disorder on any basis.  
38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017). 

2.  New and material evidence has not been received to reopen the previous denial of the claim for service connection for an acquired psychiatric disorder.  
38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist

With respect to the matter herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.  In this regard, while the record was held open following the April 2017 hearing for the Veteran to submit evidence from the Grady and Peachford Hospitals and documentation of an award of Social Security disability benefits, review of the records reflects that records from the Grady and Peachford hospitals were previously received in February 2007 and that documentation of an award of disability benefits by the Social Security Administration was received in November 2004.  In addition, as the Board will determine below that new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder, there is no duty to provide the Veteran with a VA examination with respect to this matter.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).
II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as psychoses.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2017).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Summarizing the pertinent procedural history and facts with the above criteria in mind, service connection for an acquired psychiatric disorder was originally denied by a March 2005 rating decision based on a determination that the condition was not shown or reported during service, to include on the January 1977 separation examination and medical history collected at that time.  Of record at that time were VA mental hygiene clinic reports dated from 2001 reflecting diagnoses to include schizoaffective disorder and a March 2005 statement from L.L. relating instances of the Veteran suffering from psychiatric disturbances in which he reenacted his combat training.  The RO determined that there was no evidence establishing a relationship between service and a psychiatric disability, and such is confirmed by the undersigned's review of the evidence of record at the time of the March 2005 rating decision.  

The Veteran was notified of the March 2005 decision and of his appellate rights in an April 2005 letter.  No additional evidence was received within the one year appeal period following the March 2005 rating decision, and no additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for a psychiatric disability.  Therefore, the March 2005 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).

Thereafter, an April 2008 rating decision reopened and denied the Veteran's claim for service connection for a psychiatric disorder.  Additional evidence received since the March 2005 rating decision included VA and private treatment records reflecting treatment for a variously diagnosed psychiatric disorder, to include bipolar disorder and schizophrenia.  The claim was denied on the basis of there being no evidence of record-as confirmed by review of the evidence of record at the time of the April 2008 rating decision by the undersigned-linking a psychiatric disorder to service.  The Veteran was notified of this decision and of his appellate rights in an April 2008 letter.  No additional evidence was received within the one year appeal period following the April 2008 rating decision.  Therefore, the April 2008 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  Id. 

Following another petition to reopen his claim for service connection for an acquired psychiatric disorder, an April 2008 rating decision found that new and material evidence had not been received to reopen this claim.  Additional evidence received since the August 2009 rating decision included VA clinical reports dated in 2008 and 2009 reflecting continuing psychiatric treatment.  Again, there was no evidence contained within these clinical reports, or elsewhere, linking a post service psychiatric disability to service.  The Veteran was notified of this decision and of his appellate rights in an August 2009 letter.  No additional evidence was received within the one year appeal period following the August 2009 rating decision.  Therefore, the August 2009 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  Id.  This is the most recent final rating decision addressing the claim for service connection for an acquired psychiatric disorder on any basis.

Review of the evidence received since the August 2009 rating decision-to include VA outpatient treatment reports dated through December 2011-does not reflect any evidence linking a psychiatric disorder to service or demonstrating a psychosis within one year of service.  As for the assertions submitted by and on behalf of the  Veteran since the August 2009 rating decision linking a psychiatric disorder to service-to include in sworn testimony to the undersigned wherein the Veteran's current psychiatric problems were linked to his training in the skills of warfare, harsh treatment by a drill sergeant, and racist/unfair treatment in service-to the extent such are not cumulative of those of record at the time of August 2009 rating decision, these lay assertions do not constitute material evidence.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  As such, the record since the August 2009 rating decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  

Based on the above and in short, as the Board concludes that new and material evidence has not been received with respect to this claim, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are not met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

ORDER

As new and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disorder, the appeal with respect to this issue is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


